Case 4:17-cv-02818 Document 38-32 Filed on 01/16/19 in TXSD Page 1 of 5




EXHIBIT O-2




                                                        APPENDIX 0252
Case 4:17-cv-02818 Document 38-32 Filed on 01/16/19 in TXSD Page 2 of 5




                                                        APPENDIX 0253
Case 4:17-cv-02818 Document 38-32 Filed on 01/16/19 in TXSD Page 3 of 5




                                                        APPENDIX 0254
Case 4:17-cv-02818 Document 38-32 Filed on 01/16/19 in TXSD Page 4 of 5




                                                        APPENDIX 0255
Case 4:17-cv-02818 Document 38-32 Filed on 01/16/19 in TXSD Page 5 of 5




                                                        APPENDIX 0256
